Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, following limitations must be shown or the feature(s) canceled from the claim(s): The inlet port in fluid communication with a chamber, the outlet port in fluid communication with a chamber, the chamber in fluid communication with an inlet port and an outlet port, the plurality of sterile or aseptic connectors, and the outlet sterile or aseptic connector, described in Claim 1; the connector which comprises a male connector portion including a piercing or penetrating member and a female connector portion including an elastic member, described in claims 2 and 16; the dispensing device that is sealed from ambient atmosphere and is configured to receive and maintain multiple doses of formulation, described in claim 4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation of a chamber having an inlet port and an outlet port which is connected to a plurality of connectors connecting it to a plurality of substance supply containers and a dispensing device. The structural relationship of the chamber and the supply containers and dispensing device is not clear from the applicant’s disclosure. The “chamber” disclosed in the specification refers to a vial which receives a substance from a dispensing device. The limitation of a chamber having an outlet port which connects the chamber through a connector to a dispensing device is not clearly described by the applicant’s original disclosure.
Claims 2 and 15 each disclose the limitation wherein each of the plurality of connectors and each outlet connector comprises a male connector portion including a piercing or penetrating member or cannula, and a female portion including an elastic member. The structural relationship between this needle and septum connection and the apparatus described in claim 1 is not clear. The connection between a piercing member and an elastic member appears to refer to the connection between the cannula and the vial which is shown in Figure 8A. It is not clear how this connection between a vial and a cannula can act as the connector of Claim 1. On its face, each of these claims seems to describe an arrangement in which a connection is formed on a fluid path somewhere between a source container or dispenser and the formulation chamber and this connection comprises the cannula/elastic member connection described. However, this configuration is not found in the specification or the drawings and the structure of such a connector not clearly claimed.
Claims 9 and 11 each disclose the limitation wherein each of the plurality of connectors and each outlet connector comprises a male connector portion including a piercing or penetrating member or cannula, and a female portion including an elastic member. The structural relationship between this needle and septum connection and the apparatus described in claim 5 is not clear. The connection between a piercing member and an elastic member appears to refer to the connection between the cannula and the vial which is shown in Figure 8A. It is not clear how this connection between a vial and a cannula can act as the connector of Claim 5. On its face, each of these claims seems to describe an arrangement in which a connection is formed on a fluid path somewhere between a source container or dispenser and the formulation chamber and this connection comprises the cannula/elastic member connection described. However, this configuration is not found in the specification or the drawings and the structure of such a connector not clearly claimed.
Because the relationship between the structure described in independent Claims 1 and 5 and the structure described in dependent Claims 2, 9, 11, and 15 is not described by the applicant, it is not clear what type of prior art reference would anticipate Claim 2, 9, or 15. Examination of claims 2, 9, and 11-18 on the merits is therefore precluded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4-8, and 10 as best understood is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2005/0209737 (Kircher) in view of US Patent 7,648,491 (Rogers).
In Re claim 1 Kircher discloses an apparatus comprising a formulation container including a formulation chamber (funnel 34) that is sealed with respect to ambient atmosphere (in Figure 2 chamber is shown connected to vials 30 and pump dispenser 44 and with no connection between the interior and the ambient atmosphere); at least one inlet fluid port (manifold connecting hoses 32 to chamber 34) in communication with the formulation chamber, at least one outlet port (fluid path to hose 42) in fluid communication with the formulation chamber, a plurality of substance supply containers (30), a plurality of sterile connectors connected in fluid communication with the inlet port (hoses 32) , wherein each of the connectors defines a flow conduit therein that is sterile and sealed with respect to ambient atmosphere for preventing exposure of any substance flowing therein to the ambient atmosphere and is configured to place the at least one inlet port in fluid communication with a respective substance supply from a respective supply container, wherein the plurality of connectors seal the at least one inlet port with respect to ambient atmosphere (Connectors are sealed with respect to atmosphere when container 30 is attached).
Kircher further discloses at least one outlet sterile or aseptic connector (hose 42) sealingly connected in fluid communication with the at least one outlet port, defines a flow conduit therein that is sterile and sealed with respect to ambient atmosphere (flow conduit 42 is sealed from atmosphere when connected to chamber 34 and dispenser 44), wherein the at least one outlet connector seals the at least one outlet port with respect to ambient atmosphere, and is configured to place the at least one outlet port in aseptic or sterile fluid communication with a dispensing device (dispenser 44).
Kircher doesn’t disclose wherein at each of the plurality of connectors is normally closed and wherein each outlet connector is normally closed.
Rogers discloses a fluid connector (Figure 5) comprising a cannula component (110) and a septum component (115) wherein both the cannula and the septum are normally closed until moved to an open configuration by connection with each other (Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kircher apparatus by using the normally closed cannula and septum connector as each of the connectors and the outlet connector, in order to prevent contamination of the fluid pathways in between connection with the supply containers and the dispenser.
In Re claim 3 Kircher discloses flexible fluid conduits (32, 42 in Figure 2), but doesn’t disclose a respective peristaltic pump for pumping fluid through the respective fluid lines.
Another embodiment of Kircher (Figure 3) discloses a fluid compounding apparatus which makes use of a peristaltic pump for each of a plurality of fluid lines (52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kircher apparatus by adding a peristaltic pump for each fluid line, in order to more rapidly transport the fluid to and from the chamber.
In Re claim 4 Kircher discloses a dispensing device occlusion means (44) which receives and maintains multiple doses of formulation (in the funnel 34, Paragraph 39).
Kircher as applied to claim 1 performs the method of claim 5 during ordinary use and operation.
In Re claim 6 Kircher discloses an apparatus in which medicament is passed from source containers (30) through a formulation container (34) to a dispenser (end of line 42), comprising a fluid path which is not exposed to ambient atmosphere.
In Re claim 7 the method of use of Kircher in light of the teaching of Rogers includes the step of dispensing doses of formulation while keeping the dispensing device sealed from the atmosphere and therefore sterile.
In Re claim 8 Kircher discloses an operation involving formulating and dispensing a medicament which is consumed by or injected into a patient. It would have been an obvious motivation to avoid exposure of this medicament to germs or contaminants. Furthermore, the Kircher apparatus shows a sealed system (passageways from containers 30 to IV bag 46 is not exposed to air), which precludes the exposure of the fluid being transferred to contaminants or germs.
In Re claim 10 Kircher in Figure 2 discloses a connection formed between each respective substance supply container (30) and the formulation container (34), and wherein the transferring to the formulation container includes transferring a respective substance through the respective connector. Kircher further discloses a connection between a formulation container through an outlet connector to a dispensing device (line 42 and bag 46) and wherein the transferring the formulation to the dispensing device includes transferring the formulation from the formulation container through the outlet connector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2007/0225635 discloses a connection between a cannula and a vial in which a cannula is sterilized by the friction force of passing through a septum portion of the vial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753